Citation Nr: 1528740	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-01 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a right neck mass.  

2.  Entitlement to service connection for allergies.  

3.  Entitlement to service connection for a respiratory disability.   

4.  Entitlement to service connection for carpel tunnel syndrome of the bilateral wrists.  

5.  Entitlement to a disability rating greater than 60 percent for peripheral arterial disease of the left lower extremity.  

6.  Entitlement to an initial rating greater than 40 percent prior to June 3, 1995, and greater than 50 percent thereafter, for lumbar spine degenerative disc and joint disease and spondylosis with myelopathy.  

7.  Entitlement to a disability rating greater than 20 percent for peripheral neuropathy of the right lower extremity.  

8.  Entitlement to a disability rating greater than 20 percent for peripheral neuropathy of the left lower extremity.  

9.  Entitlement to a disability rating greater than 20 percent for diabetes mellitus.  

10.  Entitlement to a disability rating greater than 10 percent for eczema.  

11.  Entitlement to a compensable disability rating for hypertension.  

12.  Entitlement to a compensable disability rating for erectile dysfunction.  

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities prior to November 22, 2009.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 1995 and June 2010 rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

Initially, the Board notes that in September 2010 and December 2012, the Veteran filed a VA FORM 21-22a in favor of Christopher Loiacono, Agent, as his representative, thereby revoking the Power of Attorney of Record.  A review of the Veteran's Virtual Benefits Management System (VBMS) electronic paperless claims file indicates that, in August 2014, Mr. Loiacono revoked the power of attorney in his favor.  Unfortunately, a copy of this August 2014 letter from Mr. Loiacono is not in VBMS.  The Board attempted to clarify who was the Veteran's representative in April 2015 correspondence sent to the Veteran.   The Veteran did not respond.  Thus, the record evidence indicates that the Veteran currently is unrepresented before VA.

Next, the Board notes the Veteran filed a notice of disagreement (NOD) with the initial noncompensable rating assigned for low back strain following the grant of service connection in an April 1995 rating decision.  In November 1995, a Statement of the Case (SOC) was issued.    

The Board notes in this regard that the regulation extant at the time of the April 1995 rating decision states that "A Substantive Appeal consists of a properly completed VA Form 1-9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information."  See 38 C.F.R. § 20.202 (1995).  In November 1995 correspondence requesting reconsideration, the Veteran states that his "back condition is both chronic and severe as shown by continual medical treatment since discharge."  When liberally construed, the Board gleans from the statement an allegation that the noncompensable rating assigned in the April 1995 rating decision contemplating only slight subjective symptoms was erroneous, particularly in view of the accompanying November 1995 report of Magnetic Resonance Imaging (MRI) reflecting an impression of degenerative disc disease and disc herniation.  

In addition, the 1995 regulation states, "Proper completion and filing of a Substantive Appeal are the last actions the appellant needs to take to perfect an appeal."  See 38 C.F.R. § 20.202 (1995).  Thus, neither the February 1996 rating decision reflecting an increase to 40 percent nor the October 2005 rating decision reflecting an increase to 50 percent was sufficient to deprive the Board of jurisdiction over the initial rating claim for the back disability.  In addition, because the increases in February 1996 and in October 2005 did not represent a total grant of benefits sought on appeal, the claim for increase has remained on appeal since the appeal was perfected in November 1995.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board finds that the Veteran's November 1995 request for reconsideration on a VA FORM 21-4138 is reasonably construed as a substantive appeal.  As such, the issue on appeal with respect to the evaluation of the service-connected back disability has been recharacterized as reflected on the title page of this decision.  

A March 2009 rating decision reflects service connection was granted for eczema and erectile dysfunction, and special monthly compensation was awarded based on loss of use of a creative organ.  This represents a full grant of the benefits sought with respect to those issues.  

In his September 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled May 2013 hearing by letter in April 2013 but did not attend.  Correspondence received in March 2014 reflects a request for a hearing via videoconference.  An April 2014 letter reflects a videoconference hearing was scheduled in July 2014.  A VA FORM 27-0820 in the Veterans Benefits Management System (VBMS) reflects the scheduled hearing was cancelled due to equipment failure.  An October 2014 VA FORM 27-0820 reflects the Veteran stated he did not desire a hearing.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2014).

A March 2013 rating decision reflects service connection was granted for cervical degenerative disc disease with radiculopathy, cervical intervertebral disc syndrome of the left upper extremity, and cervical intervertebral disc syndrome of the right upper extremity.  This represents a complete grant of the benefits sought with respect to those issues.  

In addition, a TDIU was granted from November 22, 2009 to May 11, 2010, after which the Veteran's combined rating is 100 percent.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In light of the April 1995 rating decision on appeal and the evidence, the record raises the issue of entitlement to TDIU due exclusively to service-connected disabilities prior to November 22, 2009.  The Board notes that although a July 2011 Social Security Administration (SSA) determination reflects disability due to the back since November 2009, the Board is not bound by a SSA determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993).  Thus, under Rice, the Board has jurisdiction over the issue of entitlement to a TDIU prior to November 22, 2009, due exclusively to service-connected disabilities.  

With the exception of the Veteran's service connection claim for residuals of a right neck mass, which is adjudicated below, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDING OF FACT

A residual scar on the right neck is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a residual scar on the right neck have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's service connection claim for residuals of a right neck mass, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks service connection for a residual scar from a neck mass during service.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The June 1979 service entrance examination report shows the neck and skin were normal.  A neck mass was not noted.  On the accompanying medical history the Veteran specifically denied having or having had a tumor or growth.  

A June 12, 1989, service treatment record reflects complaints of a lump to the right side of the neck below the right ear for four years.  A palpable mass in the area was reported.  

The November 2012 VA examination report reflects a residual scar on the right neck as a result of removal of a lipoma of the neck in 1996 and 2009.  Although the examiner opined that it was less than likely that the neck mass was related to service, the opinion was based upon an erroneous finding that the neck mass/lipoma was first noted during service in 1980, and thus existed prior to service entrance.  An opinion based on an inaccurate factual history is of diminished probative value, if any.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

In this case, there is objective evidence of initial onset of a neck mass/lipoma during service.  There also is competent credible evidence of a residual scar following surgical removal of the neck mass in 1996.  The evidence is in favor of the claim.  As such, the Board finds that service connection is warranted for a residual scar on the right neck.  


ORDER

Entitlement to service connection for a residual scar on the right neck is granted. 


REMAND

The Veteran seeks service connection for allergies, a respiratory disability, and for carpal tunnel syndrome of the bilateral wrists.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

As noted above, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes the AOJ's determination that allergies existed prior to service entrance.  Generally, Veterans are presumed to have entered service in sound condition as to their health.  38 U.S.C.A. § 1111 (West 2014).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Although the June 1979 service entrance examination report notes a history of "seasonal hay fever - pollen - not tested," the regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  In the absence of clear and unmistakable evidence showing that the injury or disease existed before service entrance and was not aggravated by such service, neither the notation at service entrance nor the history of hay fever since childhood noted in a June 1989 service treatment record are sufficient to rebut the presumption of soundness at service entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  As such, a theory of entitlement based on direct service connection is for consideration.  

The Board notes that service treatment records reflect allergic dermatitis in October 1982, viral rhinitis in October 1983, and probable allergic reaction in June 1985.  An April 1986 record reflects an assessment of allergic rhinitis, and a January 1988 record notes he was followed in the allergy clinic for allergic rhinoconjunctivitis with seasonal exacerbations.  The assessment was perennial allergic rhinoconjunctivitis.  A November 1994 record notes a flare of allergic conjunctivitis the previous week and the assessment entered was allergies.

The Board notes that diseases of allergic etiology may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2014).  

In view of the evidence, VA examination is warranted with respect to the nature and etiology of the Veteran's allergic condition.  

With respect to a respiratory disability, the Board notes that, although the AOJ determined bronchitis existed prior to service entrance, the June 1979 service entrance examination report shows the lungs and chest were normal.  In addition, and although a June 1989 service treatment record notes a history of bronchitis since childhood, a respiratory disorder, to include bronchitis, was not noted at service entrance.  In the absence of clear and unmistakable evidence showing that the injury or disease existed before service entrance and was not aggravated by such service, the presumption of soundness is not rebutted.  Id.  

Further, service treatment records reflect relevant findings, to include viral bronchitis with mild bronchospasm in May 1984, and bronchitis was noted in June 1986.  A January 1988 record reflects reactive airways disease, and shortness of breath with climbing stairs was noted in 1990.  In view of the evidence, VA examination is warranted with respect to the nature and etiology of a respiratory disability.  

As for carpal tunnel syndrome, the Board notes the Veteran's military occupational specialty (MOS) was finance specialist.  A January 1988 service treatment record notes he worked with computer monitors for prolonged periods of time indicating time spent keyboarding.  In addition, a July 2009 VA treatment record notes carpal tunnel syndrome.  In view of the Veteran's assertions and the evidence, VA examination is necessary with respect to the nature and etiology of the Veteran's carpal tunnel syndrome to fairly resolve the Veteran's claims.  

With respect to rating claims pertaining to peripheral arterial disease of the left lower extremity, lumbar spine degenerative disc and joint disease and spondylosis with myelopathy, peripheral neuropathy of the right and left lower extremity, diabetes mellitus, eczema, hypertension, and erectile dysfunction, the Board notes the most recent VA examinations were in October 2009, March 2010, June 2010, and November 2012.  In view of the evidence, to include private records in October 2012 pertaining to the degree of impairment due to service-connected disabilities coupled with the Veteran's assertions, there is an indication that the severity of the Veteran's symptoms has increased.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As such, contemporaneous VA examinations are necessary with respect to evaluation of the service-connected disabilities on appeal.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The issue of entitlement to TDIU due exclusively to service-connected disabilities prior to November 22, 2009, is inextricably intertwined with the claims for higher ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, the issue of TDIU due exclusively to service-connected disabilities prior to November 22, 2009, also must be remanded to the RO.  

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for allergies, a respiratory disability, and/or for carpal tunnel syndrome of the bilateral wrists since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Schedule the Veteran for a VA allergy examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that that any currently diagnosed allergic condition is related to his active service.  A complete rationale must be provided for all opinions expressed.  

3.  Schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disability, to include bronchitis and shortness of breath, is related to his active service.  A complete rationale must be provided for all opinions expressed.  

4.  Schedule the Veteran for a VA wrist examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed wrist disability of either wrist, to include carpal tunnel syndrome, is related to his active service, to include prolonged periods at a computer in associated with his MOS.  A complete rationale must be provided for all opinions expressed.  

5.  Schedule the Veteran for a VA peripheral arterial disease of the left lower extremity examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

An opinion should be provided as to the severity of the Veteran's peripheral arterial disease of the left lower extremity, to include whether it more closely approximates to ischemic limb pain at rest, and either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  A complete rationale must be provided for all opinions expressed.  

6.  Schedule the Veteran for a lumbar spine degenerative disc and joint disease and spondylosis with myelopathy of the left lower extremity by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

An opinion should be provided as to the severity of the Veteran's lumbar degenerative disc and joint disease and spondylosis with myelopathy, to include whether it more closely approximates unfavorable ankylosis of the entire spine.  A complete rationale must be provided for all opinions expressed.  

7.  Schedule the Veteran for a lower extremity peripheral neuropathy examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

An opinion should be provided as to the severity of the Veteran's peripheral neuropathy of the right and left lower extremity, to include whether it is results in incomplete paralysis to a moderate or moderately severe degree, or severe degree; or whether it results in complete paralysis with foot dangle and drop, no active movement possible of muscles below the knee, flexion of knee weakened or lost in either the right or left lower extremity.  A complete rationale must be provided for all opinions expressed.  

8.  Schedule the Veteran for a VA diabetes mellitus examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

An opinion should be provided as to the severity of the Veteran's diabetes mellitus, to include whether it requires insulin, restricted diet, and regulation of activities, and whether there are episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, and/or whether there is progressive loss of weight and strength or complications that would be compensable if separately rated.  A complete rationale must be provided for all opinions expressed.  

9.  Schedule the Veteran for a VA eczema examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

An opinion should be provided as to the severity of the Veteran's eczema, to include whether it affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly.  A complete rationale must be provided for all opinions expressed.  

10.  Schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

An opinion should be provided as to the severity of the Veteran's hypertension, to include whether medication is required for control.  A complete rationale must be provided for all opinions expressed.  

11.  Schedule the Veteran for a VA erectile dysfunction examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

An opinion should be provided as to the severity of the Veteran's erectile dysfunction, and specifically whether there is penile deformity.  A complete rationale must be provided for all opinions expressed.  

12.  After completion of the above development, schedule the Veteran for a VA examination, to be conducted by a vocational specialist, if possible, in order to determine entitlement to TDIU prior to November 22, 2009.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination report.  The Veteran should be asked to provide a complete occupational history, if possible.  The examiner should conduct any appropriate tests and studies required.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner should opine whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, have rendered him unable to secure or follow a substantially gainful occupation prior to November 22, 2009.  If this is so, the examiner should determine retrospectively when this occurred if possible and whether any single service-connected disability has rendered him unable to secure or follow a substantially gainful occupation.

In offering this impression, the examiner must take into consideration the Veteran's level of education, training and previous work experience. 

For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of: peripheral arterial disease of the left lower extremity; lumbar spine degenerative disc and joint disease and spondylosis with myelopathy; peripheral neuropathy of the right and left lower extremity; cervical intervertebral disc syndrome of the left and right upper extremity; cervical degenerative disc disease with radiculopathy; diabetes mellitus; eczema; hypertension; erectile dysfunction; and a right neck scar.  

A rationale should be provided for all opinions expressed.  

13.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

14.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


